                                               Case 13-18735-mkn         Doc 312     Entered 04/13/21 14:10:15         Page 1 of 6




                                          1    Adam P. Segal, Esq., Nevada Bar No. 6120
                                               Christopher M. Humes, Esq., Nevada Bar No. 12782
                                          2    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               100 North City Parkway, Suite 1600
                                          3    Las Vegas, Nevada 89106-4614
                                               Telephone: (702) 382-2101
                                          4
                                               Facsimile: (702) 382-8135
                                          5    Email: asegal@bhfs.com
                                                      chumes@bhfs.com
                                          6
                                               Attorneys for Creditors, Trustees of the Construction Industry
                                          7    and Laborers Joint Trust Funds
                                          8
                                                                        UNITED STATES BANKRUPTCY COURT
                                          9
                                                                                   DISTRICT OF NEVADA
                                          10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                 In re:                                              Case No. BK-S-13-18735-MKN
                                          11
     100 North City Parkway, Suite 1600




                                                                                                     Chapter 7
       Las Vegas, Nevada 89106-4614




                                          12     SIX STAR CLEANING AND CARPET
                                                 SERVICES, INC.,
                                          13
              (702) 382-2101




                                                                                                   RESPONSE TO TRUSTEES INTERIM
                                                                                           Debtor. STATEMENT (ECF NO. 311)
                                          14
                                          15          Creditors, the Trustees of the Construction Industry and Laborers Joint Trust Funds (the

                                          16   “Trust Funds”), by and through their counsel of record, Adam P. Segal, Esq. and Christopher M.

                                          17   Humes, Esq., hereby file this Response to the Trustee’s Interim Statement (ECF No. 311).

                                          18          The Trust Funds object to the Debtor’s continued efforts in aggressively litigating the case

                                          19   Collins et al v. Laborers International Union of North America Local No 872 et al., 2:11-cv-00524-

                                          20   GMN-DJA. This litigation has been ongoing since 2011. It is a multiparty suit, in which numerous

                                          21   parties stand to gain or lose depending upon its outcome. Throughout the litigation, the Debtor has

                                          22   taken a substantial role in litigating this matter among the plaintiffs to that action—to little or no

                                          23   avail, as related to increasing the Debtor’s estate. As of now, the plaintiffs have been unsuccessful

                                          24   in court-compelled arbitration, and now rest their hopes of success on a motion to vacate the

                                          25   arbitrator’s decision. Effectively, the federal litigation is close to concluded with Debtor having

                                          26   been unsuccessful on its claims.

                                          27          Given the fact that the Debtor seems to be taking a substantial role in litigating the matter

                                          28   when there are so many other plaintiffs who can take on the costs of the litigation, coupled with the


                                                                                                 1
                                               Case 13-18735-mkn         Doc 312     Entered 04/13/21 14:10:15         Page 2 of 6




                                          1    seeming futility of the case actually increasing the size of the estate, the Trust Funds will oppose

                                          2    any disbursement of attorney fees from the estate for the Debtor’s continued efforts to further

                                          3    litigate this matter.

                                          4            At the end of the day, the Trust Funds cannot sit idly by while the Debtor continues to

                                          5    whittle away the shrinking estate on attorney fees for a case that has low prospects of any return.

                                          6    Other parties can continue this litigation, if they so choose. But it should not be left to the Debtor

                                          7    to bear such a substantial amount of these litigation costs.

                                          8            Accordingly, the Trust Funds respectfully request that no further attorney fees be disbursed

                                          9    for the litigation of the above referenced matter.

                                          10           Based on the foregoing, the Trust Funds also respectfully request that they have 3 business
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          11   days to respond to any motion to employ counsel made by the Trustee, prior to any disposition on
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   such a motion.

                                          13
              (702) 382-2101




                                                Dated: April 13, 2021.                   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          14                                              /s/ Christopher M. Humes
                                          15                                              Adam P. Segal, Esq., Nevada Bar No. 6120
                                                                                          Christopher M. Humes, Esq., Nevada Bar No. 12782
                                          16                                              100 North City Parkway, Suite 1600
                                                                                          Las Vegas, Nevada 89106-4614
                                          17                                              Telephone: (702) 382-2101
                                                                                          Facsimile: (702) 382-8135
                                          18
                                          19                                              Attorneys for Creditors, Trustees of the Construction
                                                                                          Industry and Laborers Joint Trust Funds
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                    2
                                               Case 13-18735-mkn     Doc 312     Entered 04/13/21 14:10:15       Page 3 of 6




                                          1                                 CERTIFICATE OF SERVICE

                                          2         I certify that I am an employee of Brownstein Hyatt Farber Schreck, LLP and that on April

                                          3    13, 2021, I served a true copy of the foregoing RESPONSE TO TRUSTEES INTERIM

                                          4    STATEMENT (ECF NO. 311) via CM/ECF System and E-Service upon:

                                          5         Dan M. Winder
                                                    3507 W. Charleston Blvd.
                                          6
                                                    Las Vegas, NV 89102
                                          7         winderdandocket@aol.com
                                                    Attorney for Debtor, Six Star Cleaning and Carpet Services, Inc.
                                          8
                                                    Jacob L. Houmand, Esq,
                                          9         Houmand Law Firm LTD.
                                                    9205 W. Russell Rd., Bldg 3, Suite 240
                                          10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                    Las Vegas, NV 89148
                                          11        jhoumand@houmandlaw.com
     100 North City Parkway, Suite 1600




                                                    Attorney for Trustee, Lenard Schwartzer
       Las Vegas, Nevada 89106-4614




                                          12
                                                    U.S. Trustee
                                          13
              (702) 382-2101




                                                    300 Las Vegas Blvd., So. Suite 4300
                                          14        Las Vegas, NV 89101

                                          15
                                          16      b. BY U.S. MAIL upon:
                                          17
                                                     Abingdon Business Capital
                                          18         900 East Hamilton Ave., Suite 100
                                                     Campbell, CA 95008
                                          19
                                                     Allied Collection Services
                                          20         Acct No 2467868-1
                                          21         3080 S. Durango Dr., Suite 208
                                                     Las Vegas, NV 89117
                                          22
                                                     CENTURY LINK
                                          23         Acct No 309584889
                                                     P.O. BOX 2961
                                          24         Phoenix, AZ 85062
                                          25         Clark County Assessor's Office
                                                     Attn Bankruptcy Clerk
                                          26         500 S Grand Central Pkwy
                                                     Las Vegas NV 89155
                                          27
                                          28


                                                                                              3
                                               Case 13-18735-mkn     Doc 312     Entered 04/13/21 14:10:15   Page 4 of 6




                                          1          Cox Communications
                                                     Acct No 0018610088739103
                                          2          PO Box 53262
                                                     Phoenix, AZ 85072
                                          3
                                                     Dept Employment, Training & Rehab
                                          4          Employment Security Division
                                                     500 East Third St
                                          5          Carson City, NV 89703-0030
                                          6          Dept. of Employment, Training & Rehab
                                                     Acct No 260055
                                          7
                                                     Employment Security Division
                                          8          500 East Third St.
                                                     Las Vegas, NV 89173
                                          9
                                                     Dept. of Taxation
                                          10         Acct No 9125
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                     2550 Paseo Verde Pkwy. #180
                                          11         Henderson, NV 89074
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12         Eagle Graphic Systems, Inc. dba Signs Now
                                                     6290 S. Pecos Rd. Suite 600
                                          13
              (702) 382-2101




                                                     Las Vegas, NV 89120
                                          14         Financial Corporation
                                                     Acct No 1997505-1
                                          15
                                                     PO Box 20350
                                          16         Austin, TX 78720

                                          17         H&E Equipment
                                                     Acct No 1027612
                                          18         11100 Mead Road #200
                                                     Baton Rouge, LA 70816
                                          19
                                                     Internal Revenue Services
                                          20         Acct No 2792
                                                     PO Box 1485566
                                          21         Cincinnati, OH 45250
                                          22         Moneytree
                                                     Acct No SF000337
                                          23
                                                     PO Box 58363
                                          24         Seattle, WA 98138

                                          25         NCO Financial Systems
                                                     Acct No 9103
                                          26         507 Prudential Road
                                                     Horsham, PA 19044
                                          27
                                          28


                                                                                          4
                                               Case 13-18735-mkn    Doc 312      Entered 04/13/21 14:10:15   Page 5 of 6




                                          1          Nevada Department of Taxation
                                                     Bankruptcy Section
                                          2          555 E. Washington #1300
                                                     Las Vegas NV 89101
                                          3
                                                     Nevada Energy
                                          4          Acct No 3000272011519154285
                                                     PO Box 30086
                                          5          Reno, NV 89520
                                          6          Nvenergy
                                                     C/O Credit Bureau Central
                                          7
                                                     Po Box 29299
                                          8          Las Vegas, NV 89126

                                          9          Perini Building Company
                                                     Acct No mccarrant3
                                          10         5871 Spencer Street
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                     Las Vegas, NV 89119
                                          11
     100 North City Parkway, Suite 1600




                                                     Rapid Cash
       Las Vegas, Nevada 89106-4614




                                          12         Acct No 0050-P-001631086
                                                     3611 North Ridge Road
                                          13
              (702) 382-2101




                                                     Wichita, KS 67205
                                          14         Signs Now
                                                     Acct No sixstar
                                          15
                                                     6290 S. Pecos Rd. #600
                                          16         Las Vegas, NV 89120

                                          17         Southwest Linen Company
                                                     Acct No 8315
                                          18         6335 Sunset Corporate Dr.
                                                     Las Vegas, NV 89120
                                          19
                                                     Staples
                                          20         Acct No 8315
                                                     PO Box 689020
                                          21         Des Moines, IA 50368
                                          22         Sunbelt Rentals
                                                     Acct No 528139
                                          23
                                                     PO Box 409211
                                          24         Atlanta, GA 30384

                                          25         Sundance Plaza LLC
                                                     Acct No 3530301
                                          26         6725 Via Austi Parkway #380
                                                     Las Vegas, NV 89119
                                          27
                                          28


                                                                                          5
                                               Case 13-18735-mkn     Doc 312     Entered 04/13/21 14:10:15     Page 6 of 6




                                          1          Sunset Business Park, LLC
                                                     Acct No A-13-678669
                                          2          625 S. Eighth St.
                                                     Las Vegas, NV 89101
                                          3
                                                     Tower Group Companies
                                          4          Acct No wcn0001529
                                                     PO Box 2474
                                          5          Eagle, ID 83616
                                          6          United Temps
                                                     Acct No sixstar
                                          7
                                                     1550 South Indiana #300
                                          8          Chicago, IL 60605

                                          9          US Bank N.A.
                                                     Bankruptcy Department
                                          10         PO BOX 5229
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                     Cincinnati, Ohio 45201-5229
                                          11
     100 North City Parkway, Suite 1600




                                                     US Bank National Assoc
       Las Vegas, Nevada 89106-4614




                                          12         Acct No 0249
                                                     PO Box 5227
                                          13
              (702) 382-2101




                                                     Cincinnati Ohio 45202
                                          14        I declare under penalty of perjury that the foregoing is true and correct.
                                          15                                     /s/ Ebony Davis
                                          16                                     An Employee of Brownstein Hyatt Farber Schreck, LLP

                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                           6
